Per curiam.
A trustee in bankruptcy sought to pursue in the superior court, as an asset of the debtor, a damage suit commenced by the debtor, as *468plaintiff, against Cobb County. The trial court entered an order declaring the case dismissed by operation of law under OCGA § 9-2-60 (b), which provides: “Any action or other proceeding filed in any of the courts of this state in which no written order is taken for a period of five years shall automatically stand dismissed with costs to be taxed against the party plaintiff.”
Decided February 25, 1986.
Thomas A. Bowman, for appellant.
Sams, Glover & Gentry, Richard W. Calhoun, Michael J. Bowers, Attorney General, Roland F. Matson, Senior Assistant Attorney General, for appellees.
Excluding the period of time between commencement of the bankruptcy proceedings and “60 days after the order for relief,” 11 USCA § 108 (b), the interval between the taking of written orders in superior court was in excess of five years. Accordingly, the trial court correctly found the complaint to be dismissed. See West v. Dept. of Transp., 174 Ga. App. 603 (330 SE2d 803) (1985).

Judgment affirmed.


All the Justices concur.